230 S.W.2d 813 (1950)
Ex parte PADGETT.
No. 24914.
Court of Criminal Appeals of Texas.
June 7, 1950.
Waldo E. Ximenes, San Antonia, Grover C. Morris, San Antonio, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
*814 DAVIDSON, Judge.
Relator, by writ of habeas corpus, seeks his discharge from the penitentiary, where he is confined serving a sentence imposed by the judgment of the District Court of Bell County, which judgment and sentence he claims to be null and void.
The penitentiary authorities, respondents here, show that, in addition to the judgment complained of, relator is held in that institution serving, also, a sentence imposed by the District Court of Kendall County.
The validity of the Bell County judgment does not affect relator's incarceration under the Kendall County judgment. Only if relator's confinement in the penitentiary rested alone upon the Bell County judgment would this court order his discharge thereunder. Ex parte Neisler, 126 Tex.Cr. R. 26, 69 S.W.2d 422; Ex parte Kemp, Tex. Cr.App., 230 S.W.2d 232; Ex parte Richardson, Tex.Cr.App., 230 S.W.2d 538.
The writ of habeas corpus is refused.
Opinion approved by the court.